Citation Nr: 0112982	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1943 to March 1946 and 
from May 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1999, a statement of the 
case was issued in May 1999, and a substantive appeal was 
received in June 1999.  The veteran testified at a Board 
hearing conducted at the RO in February 2001.


REMAND

It appears from testimony offered at the February 2001 
hearing that the veteran is claiming that the stressful event 
which led to PTSD was his submarine service in the military.  
He testified as to the fear and anxiety he experienced aboard 
what he reported to be old, out-dated submarines.  The Board 
notes that the veteran's submarine service has been verified.  

Further, the record includes at least one medical diagnosis 
of PTSD in the form of a January 1999 VA psychiatric 
evaluation report.  However, it appears from medical records 
that the veteran has on some occasions furnished a history of 
combat participation to certain examiners.  The RO has been 
unable to verify any combat participation.  While the veteran 
did make certain vague references to enemy submarines at the 
Board hearing, it appears that he is claiming that it was the 
fear of either enemy attack or fear that the submarine was 
not seaworthy which constituted a stressful event for him.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  38 C.F.R. § 4.125(a) 
provides that if the diagnosis of a mental disorder does not 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  

The United States Court of Appeals for Veterans Claims 
(Court) has recognized that the DSM-IV criteria for assessing 
the sufficiency of a PTSD stressor is subjective in nature 
and is a medical question requiring examination and 
assessment of the veteran by a mental-health professional.  
Cohen v. Brown, 10 Vet.App. 128, 142 (1997).  

Under the circumstances of this case where a claimed stressor 
has been verified and there is at least one medical diagnosis 
of PTSD, the Board believes that further medical development 
is necessary to assess the sufficiency of the verified 
stressor under DSM-IV and to determine whether a medical 
diagnosis of PTSD related to the verified stressor can be 
made. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court ")  in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary action to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The veteran should be scheduled for a 
special VA PTSD examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any indicated special 
studies or tests should be accomplished.  
The examiner should examine the veteran 
to determine whether he suffers from PTSD 
according to the diagnostic criteria of 
DSM-IV.  For purposes of the examination, 
the examiner should note that 
participation in combat has not been 
verified, but that the veteran's actual 
submarine service has been verified and 
that the veteran claims that the fear and 
anxiety of serving aboard certain older 
submarines constituted a stressful 
experience for him leading to PTSD.  The 
examiner should offer an opinion as to 
the sufficiency of this verified stressor 
under DSM-IV.  The examiner should also 
determine whether the veteran does in 
fact suffer from PTSD and, if so, whether 
it is related to the verified stressor.  
A detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to comply with applicable law 
and the Court's jurisprudence regarding service connection 
for PTSD claims.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



